COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00100-CR


Ex parte Andre Derosier                     §   From the 367th District Court

                                            §   of Denton County (F-2002-0330-E)

                                            §   October 29, 2015

                                            §   Opinion by Justice Meier

                                            §   (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that the State of Texas shall pay all costs of this

appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Bill Meier
                                         Justice Bill Meier